internal_revenue_service department of the treasury index number number release date washington dc person to contact telephone number refer reply to cc dom p si - plr-113933-98 date date company company company company company company company company company company group partnership partnership partnership partnership partnership partnership state o property property property property property property property property property property property property property property property property property property property property property property property property property property property property property property property dollar_figurex dollar_figurez taxable_year dear this letter responds to your date ruling_request and subsequent correspondence submitted on behalf of group concerning sec_1362 of the internal_revenue_code company is the common parent of a group of corporations that are members of an affiliated_group_of_corporations group in addition to group there are related non-member entities that include partnerships group and a number of the related non- member entities own rent operate manage and develop commercial real_estate all of the corporations in group are c corporations and all of the corporations except company have accumulated_earnings_and_profits company proposes to elect to be treated as an s_corporation under sec_1361 of the code and to simultaneously elect qualified_subchapter_s_subsidiary status under sec_1361 for group members company company company company company company and company related non-member entities include company company partnership partnership partnership partnership partnership and partnership company owns a percent general_partner interest company owns a percent general_partner interest and company owns a percent general_partner interest in partnership company owns a percent general_partner interest in partnership company owns a dollar_figure percent limited_partner interest in partnership company and company respectively own percent and percent in partnership company company company company and company collectively own a dollar_figure percent general_partner interest in partnership partnership owns a percent general_partner interest in partnership group members and the related non-member entities collectively own various interests in several properties company owns property company owns propertie sec_2 and company owns property company owns propertie sec_5 and partnership owns property partnership owns property and partnership owns property company owns property company owns propertie sec_11 and sec_12 company owns properties and company owns property company owns properties through company owns property and company owns propertie sec_21 through company owns property and company owns property company and company own property company owns property and company owns propertie sec_30 and sec_31 company performs management and administrative services and acts as agent for group members as agent company performs management accounting executive and transfer agent services for properties that members of group collectively own company charges and collects fees for these services on a monthly basis company has o employees who perform some of the services and contracts with outside vendors for the remainder company also provides services and acts as agent for related non-member entities company receives fees from the related non-member entities for accounting executive management and transfer agent services performed directly by company the fees charged and collected from the related non- member entities are determined on an arm’s length basis company a group member which owns property uses its own employees to operate property and also pays a management fee to company for managing the property company performs several services with respect to propertie sec_1 through these services include but are not limited to soliciting prospective tenants negotiating lease arrangements and renewals and overseeing interior and exterior maintenance of buildings company also pays property taxes monitors property_tax assessments obtains insurance and monitors tenants’ compliance with lease provisions group received gross rental trade_or_business income of dollar_figurex and paid_or_incurred dollar_figurez in operating_expenses for the taxable_year sec_1362 of the code provides that except as otherwise provided the term passive_investment_income means gross_receipts derived from royalties rents dividends interest annuities and sales or exchanges of stock_or_securities sec_1_1362-2 of the income_tax regulations defines rent as amounts received for_the_use_of or the right to use property whether real or personal of the corporation sec_1_1362-2 of the regulations provides that rent does not include rents derived in the active trade_or_business of renting property only if based on all the facts and circumstances the corporation provides significant services or incurs substantial costs in the rental business generally significant services are not rendered and substantial costs are not incurred in connection with net leases whether significant services are performed or substantial costs are incurred in the rental business is determined based upon all the facts and circumstances including but not limited to the number of persons employed to provide the services and the types and amounts of costs and expenses_incurred other than depreciation sec_1375 of the code provides that if at the close of a taxable_year an s_corporation has subchapter_c_earnings_and_profits and gross_receipts more than percent of which are passive_investment_income a tax is imposed on the excess_net_passive_income of the corporation sec_1375 of the code provides that the terms passive_investment_income and gross_receipts have the same respective meanings as when used in sec_1362 in revrul_71_455 1971_2_cb_318 the taxpayer a corporation elected pursuant to former sec_1372 the predecessor to sec_1362 to be a subchapter_s_corporation the taxpayer which owned and operated motion picture theaters entered into a joint_venture as a partner to own and operate a motion picture theater for the tax_year the joint_venture realized total gross_receipts of 40x dollars and had total ordinary and necessary business_expenses of 50x dollars resulting in a loss of 10x dollars the joint_venture had no other items of income gain loss deduction or credit for the tax_year revrul_71_455 holds that the taxpayer's distributive_share of gross_receipts from the joint_venture rather than its distributive_share of ordinary_loss from such venture was to be used in applying the passive_investment_income test under former sec_1372 of the code based solely on the information submitted the representations made and the assumption that company makes a valid election to be an s_corporation and makes valid qualified_subchapter_s_subsidiary elections for eligible group members with rental income that is the subject of this ruling we conclude as follows under sec_1_1362-2 of the regulations the rental income that group derives from propertie sec_1 through is income from the active trade_or_business of renting property and is not passive_investment_income as described in sec_1362 or sec_1375 of the code the fees that company receives from related non-member entities for its services is not passive_investment_income as described in sec_1362 or sec_1375 of the code further we conclude that the fees that company receives from related non-member entities is taken into account in determining group’s gross_receipts for purposes of sec_1362 we further conclude that each member of group that has an interest in partnership sec_1 through will be required to include its distributive_share of partnership gross_receipts in group’s gross_receipts for purposes of sec_1362 of the code to determine whether more than percent of group’s gross_receipts are passive_investment_income the character of group’s distributive_share of gross_receipts from the partnerships will be the same as the character of gross_receipts to the partnerships except as specifically set forth above we express no opinion as to the federal tax consequences of the transaction described above under any other provision of the code further we express no opinion on whether company is a small_business_corporation eligible to make an s election nor whether the subsidiaries will be qualified subchapter_s subsidiaries under sec_1361 of the code this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney submitted we are sending a copy of this ruling to company 1's authorized representative sincerely yours j thomas hines senior technician reviewer branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
